Citation Nr: 1011510	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  04-42  418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for non-insulin 
dependent diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1975.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In June 2008, the Board remanded the above matters 
for further development.  

In October 2007, the Veteran testified at a central office 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As specified by the June 2008 Board remand, the private 
medical records of Dr. Gillis have been obtained and the VA 
medical records from the VA Medical Centers (VAMC) at 
Birmingham, Alabama and Tuscaloosa, Alabama have been 
obtained.  The Board notes that the VAMC Birmingham records 
include the VA medical records from the Muscle Shoals VA 
medical facility.

However, evidence received since the June 2008 Board remand, 
including a July 2008 letter from Social Security 
Administration (SSA), reflects that the Veteran receives SSA 
disability benefits.  The record does not reflect an attempt 
by VA to secure copies of the SSA determinations pertaining 
to the claimant or the medical records considered in 
conjunction with those determinations.  

In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the U.S. 
Court of Appeals for Veterans Claims (Court) held, in 
essence, that records pertaining to SSA disability claims in 
possession of SSA are constructively in possession of VA (See 
38 C.F.R. § 3.201), and that if VA does not seek to secure 
such records from SSA, it violates its duty to assist the 
claimant under 38 U.S.C.A. § 5107(a).  Memorandum decisions 
of the Court and Joint Motions by the parties endorsed by the 
Court have consistently adhered to this precedent.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should secure from SSA copies of 
their determinations on the Veteran's 
claims for SSA disability benefits, as well 
as copies of the complete medical records 
considered in conjunction with those 
determinations.  Upon receipt of those 
records, the RO should review them and 
arrange for any further development 
suggested by the information therein.  

2.  Then the RO should readjudicate the 
matters on appeal.  If the claims remain 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the claimant and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
ROBERT E. P. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


